Citation Nr: 1737897	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

7.  Entitlement to service connection for a right foot disability.

8.  Whether new and material evidence to reopen a claim for service connection for a left foot disability has been received.

9.  Entitlement to service connection for a left foot disability.

(The matters of entitlement to an extension of the delimiting date for eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code and whether a June 2014 decision of the Board of Veterans' Appeals should be revised or reversed on the basis of clear and unmistakable error (CUE) are the subjects of separate appellate decisions).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to April 1996.  She had additional prior service with Army National Guard, which included a period of active duty from September 17, 1987, to March 19, 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010 and August 2013 rating decisions by the RO in Providence, Rhode Island.  Jurisdiction lies with the VARO in Roanoke, Virginia.

In the June 2010 rating decision, the RO declined to reopen previously denied claims of service connection for right and left foot disabilities (characterized as hallux valgus, bunions, contracted digits).  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC), dated in December 2010, was issued to the Veteran in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  On her Form 9, the Veteran checked the box indicating her desire for a Board hearing in Washington, D.C. (Central Office hearing).

Additional evidence was received and in September 2013, the RO reopened the Veteran's claims for service connection for right and left foot disabilities and denied those claims on the merits (as reflected in a September 2013 SSOC).  The matters were then returned to the Board for further appellate consideration.  

In February 2014, the Veteran was notified that she had been scheduled for a Board hearing to be held on March 12, 2014, in Washington, D.C..  In a statement received at the Board on March 14, 2014, that Veteran stated her desire to cancel her scheduled hearing.

In April 2014, the Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.909(c) (2016). 

In a June 2014 action, the Board remanded the matters to the RO with instructions that the Veteran was to be provided with additional notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After accomplishing the requested action as regards to the Veteran's remanded claims, the RO issued an August 2014 SSOC wherein it determined that new and material evidence sufficient to reopen the previously denied claims for service connection for right and left foot disabilities had not been submitted.  The matters were then returned to the Board for further appellate consideration.  

In an October 2014 decision, the Board found that new and material evidence sufficient to reopen the previously denied claims for  service connection for right and left foot disabilities had not been submitted.  In November 2014, the Veteran filed a Motion to Vacate the October 2014 Board decision and/or a Motion for Reconsideration of the October 2014 Board decision.  The Board denied those motions in December 2015, and the Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).

In January 2017, the Veteran's then-representative and VA's General Counsel filed with the Court a Joint Motion for Remand (Joint Motion) to vacate the Board's October 2014 decision that declined to reopen that previously denied claims for service connection for right and left foot disabilities.

This appeal to the Board also arose from an August 2013 rating decision in which the RO denied service connection for PTSD, a low back disability, a left hip disability, right and left leg conditions, and headaches.  In September 2013, the Veteran filed an NOD with the RO's denial of service confection for PTSD, a low back disability, a left hip disability, a left leg condition, and headaches.  An SOC was issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2015.  On that VA Form 9, the Veteran checked the box indicating her desire for a Board video-conference hearing.  The requested hearing  was scheduled for September 11, 2015.  A Report of General Information, dated on September 8, 2015, indicates that the Veteran contacted the RO and stated that she would be unable to attend her scheduled video-conference hearing due to financial constraints.  Hence, the hearing was deemed canceled.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA file, consisting of adjudicatory decisions, notification letters, VA examination reports and treatment records, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

As a final preliminary matter, in view of the Board's favorable decision on the request to reopen the claims for service connection for right and left foot disabilities, the Board has characterized the appeal as also encompassing the underlying service connection matters, as reflected title page. 

The Board's decision addressing  the request to reopen the previously denied claim for service connection for right and left foot disabilities is set forth below.  The remaining service connection claims, to include the reopened claims for service connection for right and left foot disabilities, are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an August 2009 decision, the Board determined that new and material evidence sufficient to reopen previously denied claims for service connection for right and left foot disabilities had not been submitted.

3.  Since the August 2009 Board decision, evidence has been associated with the claims file that, when considered in light of the evidence previously of record and actions taken, triggers VA's duty to assist and, as such, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2009 Board decision which declined to reopen previously denied claims for service connection for right and left foot disabilities is final.  38 U.S.C.A. §§ 7104 (b); 7252 (West 2014); 38 C.F.R. § 20.100 (2016).

2.  As evidence received since the August 2009 final Board decision is new and material, the criteria for reopening the claims for service connection for a right foot disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  As evidence received since the August 2009 final Board decision is new and material, the criteria for reopening the claims for service connection for a left foot disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for right and left foot disabilities, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

By way of background, the Veteran's claim of service connection for a right foot disability was initially denied by the RO in November 1999.  The Veteran appealed that denial to the Board, and in a February 2003 decision the Board denied service connection for a right foot disability, finding that the Veteran's right foot disability preexisted service and was not aggravated therein.  The Veteran did not appeal the February 2003 denial of his claims to the Court and that decision therefore constituted a final appellate determination as to that issues.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

The Veteran's claim for service connection for a left foot disability was initially denied by the RO in a July 2000 rating decision on the basis that the evidence failed to establish that the Veteran's left foot disability was incurred or aggravated in service.  Although the Veteran filed an NOD as to that denial and an SOC was issued in November 2001, the Veteran did not thereafter perfect an appeal to the Board.  Accordingly, the July 2000 rating decision also became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2016).

Then, in August 2005, the Veteran sought to reopen her previously denied claims for service connection for right and left foot disabilities.  In a November 2005 rating decision, the RO determined new and material evidence sufficient to reopen the matters had not been received.  The Veteran disagreed with the decision and perfected an appeal to the Board.  In an August 2009 decision, the Board declined to reopen the previously denied claims for service connection for right and left foot disabilities.  The Veteran appealed that determination to the Court, but in February 2010, withdrew her appeal.  The August 2009 Board decision therefore became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As a result of the finality of the August 2009 Board decision, the Veteran's claims for service connection for right and left foot disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. §§ 5108, 7104 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2016).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although the RO, in the September 2013 SSOC "reopened" the claims for service connection for right and left foot disabilities and denied those claims on the merits, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

In its August 2009 decision, the Board noted that the evidence of record pertinent to the Veteran's claims for service connection for right and left foot disabilities at the time that those claims were previously and finally denied had consisted of the Veteran's STRS, private treatment records, lay statements from the Veteran, and a statement from the Veteran's ex-husband, who indicated that the Veteran had had problems with her feet during service.  Records received subsequent to the previous denials consisted of duplicate medical records regarding the Veteran's 1999 bunionectomies and more recent private treatment records showing continued foot-related treatment.  Specifically, the records included June 2006 medical records from R. B., DPM, which note that the Veteran had complained of spasms in her right foot, which she said had been present since approximately January 2005.  The medical records also noted that she is still bothered by callus build-up, bilaterally.  She reported similar spasms in the left foot.  The records also included medical records from Family Care Center, which showed the presence of scar tissue over all digits of the right foot, some callus formation on the fifth digit, and abnormal toe movement in that the Veteran was unable to bend at the phalanges.  The left foot had scar tissue over all digits and an inability to flex at the phalanges.  

The Board, in its August 2009 decision, found that new and material evidence had not been received, as the evidence received since the prior final denials was either cumulative or redundant of the evidence previously of record, or it did not raise a reasonable possibility of substantiating the claims.  

The evidence associated with the record since the August 2009 Board decision includes, among other things, VA treatment record, private treatment records, and lay statements.  The private treatment records show continued treatment for bilateral foot pain and show diagnoses of hyperkeratosis, metatarsalgia submetatarsal, right and left foot, and an anterior cavus deformity.  An October 2010 treatment record from A.J.S., Doctor of Podiatric Medicine, notes that the Veteran's "congenital foot type" resulted in increased forefoot pressures and callus formations.  Amongst the lay evidence submitted is a statement from C.H. who stated that the Veteran has had foot pain and other problems discharge from the military.

Although much of the new evidence submitted since the August 2009 rating decision is cumulative of evidence previously before the Board in that it shows continued treatment for foot problems and assertions of foot pain since service, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  In this regard, the Board notes the record contains no medical opinion regarding the etiology of the Veteran's current foot problems, to include consideration of whether any preexisting foot problem was aggravated during service.  The Board acknowledges that the Veteran was previously scheduled for VA examinations in connection with her claims, but that she failed to report for such examinations.  (Parenthetically, the Board notes that in correspondence received in 2015, the Veteran reported that she had informed VA of her inability to attend the VA examination and had requested that the examination be rescheduled.)  Notably, there is no indication why an opinion based on review of the evidence of record could not be obtained in lieu of examination of the Veteran.

In any event, ultimately, the Board finds that while not in any way dispositive, this newly received evidence showing continued treatment for a variety of foot problems combined with the lay evidence of record reporting continued foot pain since service, at a minimum, triggers VA's duty to obtain a medical opinion.  Thus, such evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for right and left foot disabilities.  Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for right and left foot disabilities are met.  See 38 U.S.C.A. § 5108; Shade, supra; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for a right foot disability has been received, to this limited extent, the appeal as to that matter is granted.

As new and material evidence to reopen the claim for service connection for a left foot disability has been received, to this limited extent, the appeal as to that matter is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

Specifically, in their Joint Motion, the parties agreed that in its October 2014 decision, the Board failed to provide an adequate statement of reasons or bases for its determination that the Veteran had withdrawn her hearing request.  In this regard, the parties pointed out that although the Veteran did request that her hearing scheduled for March 2014 be cancelled, she was subsequently scheduled for a videoconference hearing to be held in September 2015, which hearing "the Board did not consider or discuss in making its finding."  The parties also agreed that "the Board did not apply the correct law regarding withdrawal of a hearing request," noting that 38 C.F.R. 20.704(e) provides that "'notices of withdrawal must be submitted to the office of the Department of Veterans Affairs official who signed the notice of the hearing date."

At the outset, the Board questions how it could be error for the Board to have failed to "consider or discuss" a hearing that was not scheduled until July 2015, nine months after the Board issued its October 2014 decision.  Moreover, the hearing was scheduled in response to the Veteran's April 2015 VA Form 9, which Form 9 was filed in connection with her appeal of the RO's denial of her claims for service connection for PTSD, a low back disability, a left hip disability, a left hip disability, and headaches.  The Board also points out that the Veteran did not specifically withdraw her hearing request.  Rather, in March 2014, she requested that her scheduled hearing be cancelled and she did not, at that time, request that another hearing be scheduled.  The Board also notes that the Veteran informed VA that she would also be unable to attend the scheduled September 2015 hearing; she also requested that hearing no be rescheduled.  See September 2015 Report of General Information.

Despite cancellation of her hearings, the Board notes that in correspondence received in February 2015, the Veteran reported that a week prior to her hearing scheduled to be held in Washington, D.C., in March 2014, she had called to inform VA that due to financial constraints, she would be unable to travel to attend the scheduled hearing.  The Veteran then stated her belief that VA should accommodate her and schedule her for a video-conference hearing at a VA location close to Virginia Beach, Virginia, where she resides.  The Board notes also that the video-conference hearing scheduled for September 2015 required the Veteran to travel to Roanoke, Virginia, which, according to the September 2015 Report of General Information, she would be unable to do on account of financial constraints.  Also, as pointed out by the Veteran's then-representative in his brief to the Court, there are VA facilities located in Virginia Beach.

The Board notes that not all VA facilities have the capabilities to host video hearings with the Board.  However, some Community Based Outpatient Clinics and other VA facilities are equipped to conduct hearings.  Accordingly, to ensure compliance with the terms of parties' Joint Motion and to afford the Veteran the opportunity to present testimony at a Board hearing, the Board will remand the claims for service connection for PTSD, headaches, right and left foot disabilities, a left hip condition, a left leg disability, and a low back disability for the AOJ to arrange for a videoconference hearing at the closest, most convenient location to the Veteran that is equipped to host such a hearing with the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).  The record must contain information as to whether there are facilities near his home which might make such hearing possible.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at any appropriate VA location that is equipped to conduct a Board video hearing in or near the Veteran's residence (currently Virginia Beach, Virginia).  Notify her of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of that hearing should be associated with the electronic claims file.  

If there is no facility equipped to conduct a Board video hearing that is close to the Veteran's residence (currently Virginia Beach, Virginia), notify the Veteran that her request to have a video-conference hearing at a location other than the Roanoke RO is not possible in this case.  The Veteran should then be asked whether she would like a video-conference hearing to be held at the Roanoke RO.  If the Veteran withdraws her hearing request, follow the procedures prescribed in 38 C.F.R. § 20.704(e).  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


